Citation Nr: 0102755	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  93-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with strain, myositis of the lumbar 
paravertebral muscles and chronic disc disease with 
radiculopathy at L5-S1, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
bilateral varicose veins of the great saphenous system, with 
postoperative residuals, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for chronic 
prepyloric ulcer and antritis, status post subtotal 
gastrectomy and gastrojejunostomy with hiatal hernia, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for bilateral 
impaired hearing currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for chronic 
purulent pansinusitis, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) evaluation for 
arthritis of the cervical spine.

7.  Entitlement to an increased (compensable) evaluation for 
an appendectomy scar.

8. Entitlement to an increased (compensable) evaluation for 
chronic tonsillitis. 

9.  Entitlement to an increased (compensable) evaluation for 
nephrolithiasis and pyelitis.

10.  Entitlement to an increased (compensable) evaluation for 
pterygium.

11.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

12.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

The veteran served on active duty from November 1940 to June 
1963.

This appeal arises from an October 1991 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, Regional Office (RO), which denied the benefits sought.  
In March 1995, the Board remanded the veteran's claims for 
further development, including affording the veteran a VA 
examination.  The RO scheduled the veteran for two VA 
examinations, in March 1999 and in November 1999, but he 
failed to appear.  The claims files reflect that the veteran 
is now quite elderly, and an October 1999 Report of Contact, 
VA Form 119, indicated that his advanced age made it 
difficult for him to appear for an examination.  The 
veteran's representative argued in a December 2000 informal 
brief on appeal that another remand was warranted for a VA 
examination, including a possible home examination.  However, 
for the reasons delineated below, the Board finds that 
further delay in adjudicating this claim is not warranted, 
and an equitable decision can now be made.


FINDINGS OF FACT

1.  The veteran's arthritis of the lumbar spine is not 
manifested by neurological involvement.

2.  The veteran's bilateral varicose veins are manifested by 
persistent edema, stasis pigmentation and persistent 
ulceration.  

3.  The veteran's chronic prepyloric ulcer and antritis have 
not caused anemia and weight loss or mild circulatory 
symptoms.

4.  The veteran's bilateral hearing loss is manifested by 
level IV hearing in the right ear and level V hearing in the 
left ear.  

5.  The veteran's chronic purulent pansinusitis is not 
manifested by purulent discharge.

6.  There is no information in the claims files that would 
reflect that the veteran has loss of range of motion of the 
cervical spine, or that motion of the cervical spine results 
in pain.

7.  There is no information in the claims files that would 
reflect that the veteran has a tender or painful appendectomy 
scar.

8.  There is no information in the claims files that would 
reflect that the veteran has any symptomatology attributable 
to tonsillitis.

9.  The veteran's nephrolithiasis and pyelitis warrant 
treatment with a catheter, but there is no evidence of great 
impairment in kidney functioning.

10.  The veteran's pterygium is manifested by 20/40 corrected 
vision bilaterally.

11.  There is no information in the claims files that would 
reflect that the veteran's hemorrhoids are large or 
thrombotic.

12.  The veteran's service connected disabilities, when 
combined through the VA Combined Rating Table, warrant a 100 
percent schedular evaluation.










CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for arthritis of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.40-
4.46, 4.71a, Diagnostic Code 5293 (2000).

2.  The criteria for a 90 percent evaluation for bilateral 
varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.104, 
Diagnostic Code 7120 (2000).

3.  The criteria for a 40 percent evaluation for chronic 
prepyloric ulcer and antritis have not been met.  §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.114, 
Diagnostic Codes 7305, 7308 (2000).

4.  The criteria for a 30 percent evaluation for bilateral 
hearing loss have not been met.  §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.87, Diagnostic Code 6100 
(2000).

5.  The criteria for a 30 percent evaluation for chronic 
purulent pansinusitis have not been met.  §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.97, Diagnostic Code 
6514 (2000).

6.  The criteria for a compensable evaluation for arthritis 
of the cervical spine have not been met. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic 
Code 5290 (2000).

7.  The criteria for a compensable evaluation for an 
appendectomy scar have not been met.  §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.118, Diagnostic 
Codes 7303, 7304 (2000).

8.  The criteria for a compensable evaluation for tonsillitis 
have not been met.  §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.31, 4.97, Diagnostic Code 6516 (2000).

9.  The criteria for a 20 percent evaluation for 
nephrolithiasis and pyelitis have been met. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.115b, 
Diagnostic Code 7508 (2000).

10.  The criteria for a compensable evaluation for pterygium 
have not been met.  §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.31, 4.75, Diagnostic Code 6034 (2000).

11.  The criteria for a compensable evaluation for 
hemorrhoids have not been met.  §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.114, Diagnostic Code 7336 
(2000).

12.  The veteran's service connected disabilities warrant a 
100 percent schedular evaluation.  38 C.F.R. §§ 3.340, 3.341, 
4.25 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ratings

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In the March 1995 remand, the Board requested that the RO ask 
the veteran to identify treatment providers who rendered 
medical treatment for the disabilities at issue.  The veteran 
did not reply, but the RO did obtain VA treatment records 
dated from September 1991 to February 1999.  The Board finds 
that the RO's efforts substantially comply with the Act's 
requirements of obtaining relevant records.  In a similar 
manner, the statement of the case and subsequent supplemental 
statements of the case have informed the veteran of criteria 
needed to establish his claims.  The Board finds that this is 
substantial compliance with the notice requirements of the 
Act.

The March 1995 Board remand also requested that the RO afford 
the veteran VA examinations of the disabilities at issue.  As 
noted above, the RO scheduled the veteran for two VA 
examinations, in March 1999 and in November 1999, but he 
failed to appear.  The claims files reflect that the veteran 
is now quite elderly, and there is reference to a stroke.  An 
October 1999 Report of Contact, VA Form 119, indicated that 
the veteran's age and health made it quite difficult for him 
to appear for an examination.

Relevant regulatory authority provides that when a veteran 
who is seeking an increased evaluation fails to report for a 
VA examination without good cause, the claim shall be denied.  
Examples of good cause include the illness of the claimant.  
38 C.F.R. § 3.655 (2000).  In this case, the veteran is of 
advanced age, with attendant health problems, and requires 
the use of a wheelchair.  This falls within the rubric of 
good cause as contemplated by regulation.  It is unclear if 
the veteran uses the wheelchair as a result of his service-
connected disabilities, although a January 1995 VA treatment 
record noted that the veteran had a stroke in October 1994.  
The claims files also reflect that the veteran initiated 
these current claims more than 10 years ago.  Based on the 
above, the Board finds that another remand in this case, to 
schedule another examination, would be fruitless, and would 
not benefit the veteran in any appreciable way.  The Board 
will rather utilize the information that is available, 
including VA examination reports and VA treatment records, to 
evaluate the veteran's disabilities and his claim for a total 
rating based upon individual unemployability.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).

A.  Lumbar spine

In August 1991, the veteran sought VA treatment for low back 
pain.  He was described as cooperative and in no distress.  
There was no gross neurological deficit noted on examination, 
and he was diagnosed with chronic low back pain.  Severe 
degenerative changes were noted on X-ray in April 1993.

The RO has evaluated this disability by analogy under 
Diagnostic Code 5292.  The currently assigned 40 percent 
evaluation is the highest available under that diagnostic 
code, and thus, the Board must consider alternative 
diagnostic codes.  There is no evidence in the claims file 
that the veteran's lumbar spine is ankylosed, and thus, an 
evaluation under Diagnostic Codes 5286 or 5289 is not 
warranted.  However, as disc involvement is contemplated in 
the October 1991 rating decision on appeal, an evaluation 
under Diagnostic Code 5293 must also be considered.

A 40 percent evaluation is warranted under Diagnostic Code 
5293 when symptoms are severe, with recurring attacks with 
intermittent relief.  A 60 percent evaluation, the highest 
under this diagnostic code, is warranted when symptoms are 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A VA General Counsel precedent opinion provides that 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (issued December 12, 1997); see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a higher evaluation 
for this disability.  Ultimately, a 60 percent evaluation 
under Diagnostic Code 5293 requires neurological involvement.  
While the veteran no doubt has back pain, the current 40 
percent evaluation contemplates back pain.  However, the 
veteran did not display neurological involvement at the time 
of his August 1991 treatment, and there is no subsequent 
medical evidence that would show neurological involvement.  
Accordingly, the Board finds that the preponderance of the 
evidence is against this claim.

B.  Bilateral varicose veins

As a result of this claim, the RO afforded the veteran a VA 
examination of his bilateral varicose veins in October 1990.  
There was swelling with edema of the legs, ankles and feet.  
There were no peripheral pulses, but there were superficial 
ulcers.  The veteran complained of cramping in the legs even 
at rest.

In January 1996, the veteran sought VA treatment for his 
varicose veins.  There was pitting edema, erythema, severe 
onychomycosis and multiple ulcerations on the dorsal aspects 
of both feet.  

The veteran's varicose veins are currently evaluated as 30 
percent disabling.  Under the schedular criteria in effect 
prior to December 11, 1997, to obtain a 50 percent evaluation 
for bilateral varicose veins, there must have been 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters.  In 
addition, there must have been marked distortion and 
sacculation with edema and episodes of ulceration.  The 
highest evaluation for bilateral varicose veins, 60 percent, 
was warranted with secondary involvement of the deep 
circulation, as shown by Trendenlenburg's and Perthe's tests.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).

Effective December 11, 1997, substantive changes were made in 
rating cardiovascular disabilities, include varicose veins.  
A 40 percent evaluation is warranted for unilateral varicose 
veins, with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent evaluation is warranted with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation is warranted 
with massive board-like edema with constant pain at rest.  
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved, each extremity is to 
be evaluated separately and combined under 38 C.F.R. § 4.25, 
using the bilateral factor under 38 C.F.R. § 4.26, if 
applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).  
Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.

The Board finds that the revised criteria are more favorable 
to the veteran under the facts shown.  There is no evidence 
of the results of either a Trendenlenburg's or Perthe's test 
during the pendency of this claim, and thus a higher 
evaluation under the former criteria cannot be made.  
However, there is evidence of persistent edema, stasis 
pigmentation, and persistent ulceration, as shown both at the 
October 1990 VA examination report and January 1996 treatment 
record.  This comports with a 60 percent evaluation on a 
unilateral basis.  There is no evidence of massive board-like 
edema, so a 100 percent evaluation is not warranted under the 
revised criteria.  Combining a 60 percent evaluation with a 
60 percent evaluation under 38 C.F.R. § 4.25 arrives at an 84 
percent evaluation.  Adding a bilateral factor under 
38 C.F.R. § 4.26 of 10 percent of value, 8 percent, arrives 
at a 92 percent disability evaluation.  Using 38 C.F.R. 
§ 4.25(a), which provides that disabilities with a combined 
value of 4 or less are to be rounded down, the Board then 
finds that the veteran's bilateral varicose veins are 90 
percent disabling.

C.  Chronic prepyloric ulcer and antritis

In April 1990, the veteran sought VA treatment for 
gastrointestinal complaints and for a colonoscopy.  He 
reported that he had been experiencing right upper quadrant 
discomfort.  He denied weight loss, and then weighed 165 
pounds.  Diarrhea was reported.  

The RO has found the veteran's chronic prepyloric ulcer and 
antritis to be 20 percent disabling under hyphenated 
Diagnostic Codes 7305 and 7308.  A 20 percent evaluation is 
warranted for ulcers under Diagnostic Code 7305 with moderate 
symptomatology, as shown by recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent evaluation is warranted under this code with the 
showing of moderately severe symptoms; less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  More 
severe symptomatology would warrant the highest schedular 
evaluation under this code, 60 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

Diagnostic Code 7308 evaluates postgastrectomy syndrome, and 
provides that a 20 percent evaluation is warranted for mild 
symptoms, with infrequent episodes of epigastric disorder 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  A 40 percent evaluation is warranted 
under this code with moderate symptomatology, as shown by 
less frequent episodes of epigastric disorders (than that 
envisioned in a 60 percent evaluation) with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 60 percent evaluation, the highest available 
under this code, requires more severe symptomatology.  
38 C.F.R. § 4.114, Diagnostic Code 7308.

In light of the above, the Board finds that the preponderance 
of the evidence is against a claim for an evaluation in 
excess of the currently assigned 20 percent evaluation.  In 
this regard, the veteran's only gastrointestinal 
symptomatology during this claim is right upper quadrant 
discomfort and diarrhea.  This is not consistent with 
incapacitating gastrointestinal complaints.  The veteran has 
denied weight loss, and his weight, 165 pounds, is not 
reflective of lack of nourishment.  There is no evidence of 
anemia in this claim.  While the veteran did report diarrhea 
on one occasion, the evidence taken as a whole, does not 
reflect that he meets the criteria for a 40 percent 
evaluation under either Diagnostic Code 7305 or 7308.  
Accordingly, the Board must find that the preponderance of 
the evidence is against this claim.




D.  Bilateral impaired hearing

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  Generally, audiology 
examinations are conducted using controlled speech 
discrimination tests together with the results of a puretone 
audiometry test.  The horizontal lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The numerical designation of impaired efficiency 
(levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The process has been described judicially as a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25,208-209 (1999).  VA is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  See Karnas, 1 Vet. App. at 313.  It is reported 
in the explanation regarding the revisions in the Federal 
Register, however, that the revisions of the sections 
addressing ear and other sense organs are part of the overall 
revision of the rating schedule based on factors such as 
medical advances rather than representing liberalizing 
interpretations of regulations.  See 64 Fed. Reg. 25,202-204 
(1999).

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) are 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's bilateral hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).

The veteran sought treatment for his bilateral hearing loss 
in April 1990, at which time pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
70
75
LEFT
55
55
60
65
70

The average pure tone decibel loss was 69 in the right ear 
and 63 in the left ear.  (The average is computed from the 
results of 1000, 2000, 3000, and 4000 Hz; the results at 500 
Hz are only used to determine whether hearing loss 
disability, under VA standards, is present).  38 C.F.R. 
§ 4.85(d).  Speech audiometry revealed speech discrimination 
ability of 80 percent in the right ear and of 68 percent in 
the left ear.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.87 at Table VI to the April 1990 treatment 
examination results yields a numerical designation of IV for 
the right ear (between 66 and 73 average puretone decibel 
hearing loss, with between 76 and 82 percent speech 
discrimination), and V for the left ear (between 58 and 65 
average puretone decibel hearing loss, with between 68 and 74 
percent speech discrimination).  Entering the category 
designations for each ear, Table VII contemplates a 10 
percent evaluation.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the currently assigned 20 percent evaluation for 
the veteran's service-connected hearing loss.

E.  Chronic purulent pansinusitis

In January 1992, the veteran sought VA treatment for sinus 
problems.  He had complaints of sputum production several 
months previously, but he reported that he had improved.  
Objectively, there were no secretions, redness or swelling.  
The VA clinician stated that the veteran was doing well 
except for exacerbations.  He was given an antihistamine and 
vitamins.  In October 1992, the veteran received a refill of 
his medication.  In March 1995, the veteran again received 
treatment for sinusitis, including an antihistamine and an 
antibiotic.  

The RO has evaluated the veteran's pansinusitis as 10 percent 
disabling under Diagnostic Code 6514.  During the course of 
this claim the criteria governing respiratory disorders were 
changed.  Prior to October 7, 1996, a 10 percent evaluation 
was warranted when moderate symptomatology was present, as 
manifested by discharge, crusting or scabbing, and infrequent 
headaches.  A 30 percent evaluation was warranted when 
sinusitis was severe, with frequently incapacitating 
recurrences, severe and frequent headaches, with purulent 
discharge or crusting reflecting purulence present.  
38 C.F.R. § 4.97, Diagnostic Code 6514.

Effective October 7, 1996, a 10 percent evaluation is now 
warranted when one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is present.  A 30 
percent evaluation is warranted when three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is present.  A 50 percent evaluation, 
the highest schedularly, is warranted for more severe 
manifestations under either set of criteria.  61 Fed. Reg. 
46720 (Sep. 5, 1996).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent evaluation.  In this regard, 
the veteran has been described as doing well in January 1992.  
There is no evidence of severe or frequent headaches, and as 
noted in January 1992, no evidence of secretions, including 
purulent secretions.  As such, a 30 percent evaluation is not 
warranted under the prior schedular criteria.

In a like manner, while the veteran has been given an 
antihistamine, he has not been prescribed prolonged 
antibiotics for this disability.  The March 1995 entry into a 
VA treatment record does not reflect prolonged antibiotic 
therapy.  The revised criteria for a 30 percent evaluation 
also require headaches and a purulent discharge, which have 
not been shown, and thus, a 30 percent evaluation is not 
warranted under the revised criteria.  It follows that a 
higher evaluation is not warranted.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  

F.  Cervical spine

In August 1991, the veteran sought VA treatment for back 
pain.  His right shoulder was more elevated than the left.  
Upper extremities displayed full range of motion, and muscle 
strength was 5/5.  Range of motion of the cervical spine was 
not measured, nor any comment as to the presence or absence 
of pain on movement of the cervical spine discussed.  This is 
the only possible reference to the veteran's cervical spine 
in the claims files during the course of this claim.  

The RO has found that a compensable evaluation is not 
warranted for the veteran's arthritis of the cervical spine 
under Diagnostic Code 5290, which evaluates limitation of 
motion of the cervical spine.  Diagnostic Code 5003 provides 
that degenerative arthritis is to be evaluated based upon 
limitation of motion of the joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is warranted for 
each group of minor joints affected by limitation of motion, 
to be combined, not added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Cervical vertebrae 
are considered groups of minor joints.  38 C.F.R. § 4.45(f).

A 10 percent evaluation is warranted for slight limitation of 
motion, while a 20 percent evaluation is warranted for 
moderate limitation of motion.  A 30 percent evaluation, the 
highest evaluation, is warranted for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  In addition, the Court has held that in 
evaluating orthopedic disabilities premised on loss of range 
of motion, functional loss of range of motion due to pain 
must also be taken into account.  DeLuca, 8 Vet. App. 202.

In light of the above, the Board finds that there is no 
evidence that would support the veteran's claim for a higher 
evaluation.  While the veteran did have shoulder pain in 
August 1991, this was not identified by the VA clinician as a 
manifestation of the veteran's service-connected disability.  
Moreover, as noted above, range of motion studies were not 
performed, nor was there any reference to pain on motion.  
Thus, there is no evidence that would show any loss of range 
of motion or any pain on motion.  In light of the paucity of 
evidence, the Board must find that the preponderance of the 
evidence is against the claim.

G.  Appendectomy scar

A review of the claims files does not reflect that the 
veteran has ever sought treatment for his appendectomy scar 
during the pendency of this claim.

The RO has evaluated this disability under Diagnostic Code 
7805, which provides that an evaluation is to be made on 
limitation of function of part affected.  There is no 
evidence in the claims file that would reflect that the 
veteran's trunk has been industrially impaired as a result of 
this scar.  Alternatively, scars that are superficial, poorly 
nourished, and with repeated ulceration, or those that are 
superficial, tender and painful on objective demonstration, 
warrant a 10 percent evaluation under Diagnostic Codes 7303 
and 7304.  However, there is no evidence in the claims file 
that would reflect that the veteran's appendectomy scar is 
poorly nourished or has displayed repeated ulceration.  
Likewise, there is no evidence that would reflect that it is 
tender and painful on objective demonstration.  As such, the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's appendectomy scar.

H.  Tonsillitis

A review of the claims files does not reflect that the 
veteran has ever sought treatment for his tonsillitis during 
the pendency of this claim.  In addition, the RO has not 
evaluated this disability with a VA examination.  

The RO has rated this disability by analogy to chronic 
laryngitis, under Diagnostic Code 6516.  Prior to September 
5, 1996, a 10 percent evaluation was warranted with moderate 
symptoms, as shown by catarrhal inflammation of cords or 
mucous membrane, and moderate hoarseness.  A 30 percent 
evaluation, the highest under that code, was warranted for 
severe symptoms, as shown by marked pathological changes, 
such as inflammation of cords or mucous membrane, thickening 
or nodules of cords or submucous infiltration, and marked 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1996).  

Effective September 5, 1996, 10 percent evaluation is 
warranted under that code provision for manifestations that 
include hoarseness, with inflammation of cords or mucous 
membrane.  A 30 percent evaluation, the highest under that 
code, is warranted with hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes of biopsy.  38 U.S.C.A. § 4.97, Diagnostic 
Code 6516 (2000).  

As referenced above, there is nothing in the claims file that 
would reflect that the veteran's service-connected 
tonsillitis manifests any of the criteria for a compensable 
evaluation under either the former or revised schedular 
criteria.  As such, the Board finds that the preponderance of 
the evidence is against this claim.

I.  Nephrolithiasis and pyelitis

The RO has evaluated the veteran's nephrolithiasis and 
pyelitis under hyphenated diagnostic codes 7503-7508.  The RO 
has found that this disability is noncompensably disabling.

In October 1991, the veteran had genitourinary complaints, 
including nocturia.  A uroflow was prescribed.  A July 1994 
urogram showed the presence of renal cysts, which were again 
seen in a February 1995 renal sonogram.  Hydronephrosis was 
not noted at this examination, however.  He received 
catheterization in July 1994.  In November 1995, the veteran 
sought VA treatment for his genitourinary problems.  A 
catheter was used, draining 97 cc of fluid.  

Prior to 1994, pyelitis was evaluated using the diagnostic 
criteria for hydronephrosis.  A 10 percent evaluation was 
warranted for mild symptoms, as shown by only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent evaluation was warranted for moderate 
symptoms, with frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation, the highest under the 
code, was warranted for moderately severe symptoms, with 
frequent attacks of colic with infection (pyonephrosis), with 
kidney functioning greatly impaired.  38 C.F.R. § 4.115a, 
Diagnostic Code 7503 (1994).  Diagnostic Code 7508 used the 
same criteria, and contemplated a kidney stone (calculus).  A 
staghorn or multiple stones filling the pelvis of kidney was 
to be rated as 30 percent disabling under Diagnostic Code 
7508 (1994).  While the schedular criteria used to evaluate 
genitourinary disorders was changed in 1994, these changes 
are nonsubstantive, and in this particular claim, the changed 
regulations mirror the criteria for the previous Schedule for 
Rating Disabilities under Diagnostic Code 7509 (2000).  59 
Fed. Reg. 2527 (Jan. 18, 1994); 59 Fed. Reg. 14567 (Mar. 29, 
1994).  However, recurrent stone formation now warrants a 30 
percent evaluation with one or more of the following:  diet 
therapy, drug therapy, or invasive or noninvasive procedures 
more than twice per year.  38 C.F.R. § 4.115b, Diagnostic 
Code 7508 (2000).

In light of the above, the Board finds that a 20 percent 
evaluation is warranted for this disorder.  The Board notes 
that the veteran was treated with a catheter in November 
1995, which is envisioned in a 20 percent evaluation under 
Diagnostic Code 7503 in effect prior to 1994.  However, there 
is no evidence of great impairment of kidney functioning.  As 
such, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent under 
Diagnostic Code 7503.  In a similar manner, while the veteran 
may have a renal cyst, he does not currently have caliculi, 
and thus, a 30 percent evaluation is not warranted under 
Diagnostic Code 7508.  

J.  Pterygium

The veteran's pterygium has been found to be noncompensably 
disabling by the RO.  The veteran sought VA treatment for 
vision complaints in February 1991, where his corrected 
vision was 20/40 in both eyes.  The veteran's vision began to 
deteriorate by March 1995, when his vision was 20/50 in the 
right eye and 20/80 in the left eye with correction.  The 
veteran was noted to have old glasses, and he was referred 
for replacement.  A previous reading of 20/40 corrected 
vision was noted in that treatment record.

Diagnostic Code 6034 evaluates pterygium, and provides that 
this disability is to be rated based upon loss of vision, if 
any.  However, the veteran's refractive error has not been 
found to be service connected.  Ratings based upon loss of 
vision are to be based upon the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  38 C.F.R. § 4.75 (2000).

When it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  In this case, VA treatment providers have not 
distinguished between the veteran's pterygium and a 
refractive error, and the Board will thus attribute all of 
the veteran's visual disability to his service connected 
disorder.

Corrected vision that is 20/40 bilaterally does not rise to a 
compensable evaluation under Table V of 38 C.F.R. § 4.84a.  A 
10 percent evaluation is warranted when vision in one eye is 
20/50, and the other 20/40 or worse.  Higher evaluations are 
warranted for more severe loss of vision.  38 C.F.R. § 4.84a, 
Table V.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for this 
disability.  Ultimately, the most consistent evidence 
reflects that the veteran has 20/40 corrected vision 
bilaterally.  While in March 1995 the veteran's vision was 
worse than 20/40, the VA clinician stated that this was a 
result of dated corrective lenses, and not as a result of 
underlying pathology.  Again, the veteran's 20/40 vision was 
referenced.  As the veteran's limitation of vision does not 
rise to a compensable evaluation, the Board must find that 
the preponderance of the evidence is against this claim.

K.  Hemorrhoids

In March 1992, the veteran was noted to have internal 
hemorrhoids.  In June 1992, the veteran denied bloody stools, 
but requested a check for occult blood.  The RO has not 
examined the veteran as to this disability.

Hemorrhoids are evaluated under Diagnostic Code 7336, which 
provides that mild or moderate hemorrhoids do not warrant a 
compensable evaluation.  A 10 percent evaluation is warranted 
when there are large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation, the highest 
available under the schedular criteria, is warranted with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for the 
veteran's hemorrhoids.  In this regard, there is nothing in 
the claims files that would reflect that his hemorrhoids are 
large or thrombotic, or have excessive redundant tissue.  The 
veteran has specifically denied bloody stools, the criteria 
for a 20 percent evaluation.  As there is nothing that would 
reflect the criteria for a compensable evaluation, the Board 
must find that the preponderance of the evidence is against 
this claim.

L.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that any single 
disability under consideration, standing alone, has resulted 
in marked interference with his employment or necessitated 
frequent periods of hospitalization.  Rather, the veteran's 
central contention is that his service-connected disabilities 
in the aggregate preclude employment.  That issue is 
discussed separately.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






II.  Individual Unemployability

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

The Board has assigned a 90 percent schedular evaluation to 
the veteran's service-connected bilateral varicose veins, and 
has assigned a 20 percent evaluation to nephrolithiasis and 
pyelitis.  These additional ratings, when combined with the 
other ratings assigned, warrant a 100 percent evaluation 
under 38 C.F.R. § 4.25 (2000).  In light of the above, the 
Board finds that the criteria for a 100 percent evaluation is 
warranted for the veteran's service connected disabilities.


ORDER

The claim for an evaluation in excess of 40 percent for 
arthritis of the lumbar spine is denied.

Subject to the laws governing monetary payments, a 90 percent 
evaluation for bilateral varicose veins is granted.

The claim for an evaluation in excess of 20 percent for 
chronic prepyloric ulcer and antritis is denied.

The claim for an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.

The claim for an evaluation in excess of 10 percent 
evaluation for chronic purulent pansinusitis is denied.

The claim for a compensable evaluation for arthritis of the 
cervical spine is denied.

The claim for a compensable evaluation for an appendectomy 
scar is denied.

The claim for a compensable evaluation for tonsillitis is 
denied.

Subject to the laws governing monetary payments, a 20 percent 
evaluation for nephrolithiasis and pyelitis is granted.

The claim for a compensable evaluation for pterygium is 
denied.

The claim for a compensable evaluation for hemorrhoids is 
denied.

Subject to the laws governing monetary payments, a 100 
percent schedular evaluation is granted for the veteran's 
service connected disabilities.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

